Citation Nr: 1540147	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-50 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for post-infectious arthritis.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for a hiatal hernia.  

7.  Entitlement to service connection for rectal polyps/hemorrhoids.

8.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected irritable bowel syndrome (IBS).  

9.  Entitlement to an initial disability rating in excess of 40 percent for the service-connected fibromyalgia.  

10.  Entitlement to an initial compensable disability rating for the service-connected uterine fibroids.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1989, from June 2005 to August 2006, and from May 2010 to March 2011.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2007, September 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Matters pertaining to left carpal tunnel syndrome and bilateral ankle disorders are raised by the record.  See the Veteran's statement of December 2009 (carpal tunnel syndrome), the Board hearing testimony of June 2015 (carpal tunnel syndrome) and correspondence of May 2011 (bilateral ankle disorders).  As the matters are not before the Board at this time, they are referred to the RO for the appropriate consideration.  

The issue of entitlement to service connection for a breathing disorder, to include COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her June 2015 travel Board hearing before the undersigned, and prior to promulgation of a decision in this appeal, the Veteran requested to withdraw from appellate status the issues of entitlement to service connection for hearing loss, post-infectious arthritis, migraine headaches, hiatal hernia, rectal polyps/hemorrhoids; and, the claims for higher initial disability ratings for the service-connected IBS, rated at 30 percent, fibromyalgia, rated at 40 percent, and uterine fibroids, rated as 0 percent.

2.  The Veteran has a bilateral foot disability diagnosed as bilateral plantar fasciitis, bilateral heel bursitis, bilateral pes planus and bone spur, which, as likely as not, had onset or was aggravated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant, with regard to the issues of entitlement to service connection for hearing loss, post-infectious arthritis, migraine headaches, hiatal hernia, rectal polyps/hemorrhoids; and, the claims for higher initial disability ratings for the service-connected IBS, rated at 30 percent, fibromyalgia, rated at 40 percent, and uterine fibroids, rated as 0 percent, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Resolving all doubt in the Veteran's favor, a bilateral foot disability to include plantar fasciitis, heel bursitis and a right calcaneal bone spur was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  At her June 2015 travel Board hearing before the undersigned, and before promulgation of a decision in this appeal, the appellant withdrew the appeal as to the issues of entitlement to service connection for hearing loss, post-infectious arthritis, migraine headaches, hiatal hernia, rectal polyps/hemorrhoids; and, the claims for higher initial disability ratings for the service-connected IBS, rated at 30 percent, fibromyalgia, rated at 40 percent, and uterine fibroids, rated as 0 percent.  Her oral testimony in this regard is reflected on the June 2015 hearing transcript.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to those claims.  

As such, the Board does not have jurisdiction to review them and the claims of entitlement to service connection for hearing loss, post-infectious arthritis, migraine headaches, hiatal hernia, rectal polyps/hemorrhoids; and, the claims for higher initial disability ratings for the service-connected IBS, rated at 30 percent, fibromyalgia, rated at 40 percent, and uterine fibroids, rated as 0 percent, are dismissed.  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

While the Veteran originally claimed service connection for bilateral plantar fasciitis, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As other foot disabilities have been diagnosed during the pendency of the claim, the Board must consider whether service connection is warranted for those foot disabilities as well.  

At the time of separation from her first period of active service in April 1989, the Veteran reported that she did not have foot trouble and the separation examination indicated that she had normal feet.  A physical examination report of March 1988 also found that her feet were normal.  

Regarding the Veteran's claim of service connection for bilateral plantar fasciitis, an April 2005 pre-deployment physical examination indicates that the Veteran denied foot trouble, previously, and currently.  Problem lists from July 2006 and July 2007 service treatment records include a diagnosis of plantar fasciitis.  In July 2006, the Veteran was on active duty.  

A November 2010 service treatment record (STR) notes that the Veteran needed new replacement custom orthotics for her plantar fasciitis.  The Veteran had complaints of bone pain in the foot, worse with weightbearing.  It was noted that she had old orthotics for a chronic history of plantar fasciitis but they had worn out.  She reported tenderness to foot and arch, greater on the right.  She reported having received injections and night splints since 2006.  Examination of the feet revealed bilateral bursitis of the heels, bone spur, joint instability of the foot and flat feet.  X-rays revealed calcaneal plantar enthesophytes bilaterally and mid tarsal joint depression.  

A line of duty determination was approved for bilateral heel bursitis-bone spurs/flat feet/joint instability in March 2011.  

A VA examination report from October 2012 notes the Veteran's reports of bilateral foot pain, right greater than left.  She reported in-service right heel pain and in-service injections in her right heel during service, which only helped short term.  The examiner referred to a January 2008 x-ray of the right foot which revealed a small plantar heel spur.  An examination of the feet revealed left foot tenderness to palpation just proximal to the left 4th metatarsal head, and right foot diffuse plantar tenderness including the heel.  The examiner diagnosed bilateral plantar fasciitis and right heel spur.  

In summary, the evidence shows that the Veteran did not have foot problems prior to her second period of service which began in June 2005.  She did not report any foot problems and none were shown on examination.  

Medical records dated during the pendency of the claim show that the Veteran has current pain in both feet, with medically diagnosed bilateral pes planus, plantar fasciitis, heel bursitis, and x-ray evidence of a right calcaneal spur.  

The Veteran had active service from June 2005 to August 2006, and then again from May 2010 to March 2011.  Plantar fasciitis appeared on problem lists in 2006 while the Veteran was on active duty.  She reports that she has worn orthotics since 2006.  She also testified that she has had plantar fasciitis since 2006.  There is no reason to doubt her credibility in this regard.  Moreover, there is January 2008 VA x-ray evidence of a right calcaneal spur.  

The Veteran testified that foot problems were incurred during her second period of service while in Kuwait, and this is somewhat consistent with the medical evidence of record, which shows the use of orthotics since 2006 and radiographic evidence in 2008 of a right calcaneal spur.  Furthermore, the Veteran continued to have complaints of foot pain beginning in October 2010 - during her final period of active service at which time bilateral heel bursitis, spur, joint instability of the foot and flat foot was diagnosed.  

Based on the foregoing, the Board must resolve all doubt in the Veteran's favor and find that the bilateral foot disabilities diagnosed during the pendency of the claim, including bilateral plantar fasciitis, pes planus, and heel bursitis had their onset during service.  This is based on the negative findings prior to deployment in 2005, the Veteran's statements regarding the onset of pain, the use of orthotics since 2006, and the x-ray evidence in 2008.  Likewise, the Veteran continued to have complaints during her final period of service and pes planus and heel bursitis were diagnosed at that time; moreover, these disorders were found to have been in the line of duty.  The line of duty questionnaire also indicated that she had increasing foot pain and that heel spurs were diagnosed following x-ray.  In light of the foregoing, there is evidence of in-service incurrence and evidence of a current disability.  To the extent that a right bone spur pre-existed the last period of active service, as shown by the 2008 x-ray report, aggravation was shown as the line of duty questionnaire notes increased foot pain with a medical finding of bone spur.  Moreover the VA records dated after service show continuing problems with the right heel and do not indicate there has been improvement. The evidence is thus not clear and unmistakable that any increase during the last period of active service was due to the natural progress.  Therefore, the criteria for service connection are met.  


ORDER

Service connection for a bilateral foot disability with plantar fasciitis, pes planus, heel bursitis and right calcaneal spur is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks service connection for COPD.  She asserts that the condition resulted from inhalation of chemicals, dust and other irritants during her service in Kuwait.  She testified at her personal hearing in June 2015 that she did not have the condition prior to her Kuwait deployment.  

In the alternative, she asserts that her breathing problems are secondary to in-service asbestos exposure.  

A review of the record shows that the Veteran has a diagnosis of childhood asthma, which pre-existed service, and which flares up from time to time during allergy season.  The Veteran made very clear, however, that she was not claiming service connection for asthma.  She testified at her hearing in June 2015 that she was only concerned with the COPD, not the asthma.  She admitted that her asthma pre-existed service, and she did not believe that it was permanently aggravated during service.  

An August 1990 Report of Medical History notes the Veteran's reports of asthma, shortness of breath and chest pain/pressure.  It was noted that the Veteran had childhood asthma with occasional flare-ups with stress.  

A May 1993 treatment record notes a history of childhood asthma that had been relatively quiescent for the previous 15 years, but she was experiencing an increase in symptoms at that time with outdoor activities and damp weather.  She developed chest tightness and increased mucus at the end of a two mile run.  Examination of the lungs revealed faint expiratory wheezes which slowly resolved after 30 minutes of observation subsequent to inhaler use.  A May 1993 DD Form 689 - Individual Sick Slip reveals that the Veteran indeed had an asthma attack in May 1993 (in the line of duty) and was put on a profile of no running for one week.  

An October 1994 Report of Medical Examination indicated a diagnosis of asthma and indicated she was a non-smoker.  

A February 1998 Report of Medical History shows that the Veteran reported asthma, shortness of breath, pain/pressure in the chest, and a chronic cough.  The examiner indicated that the Veteran had childhood asthma and seasonal monthly allergies with occasional sniffles, shortness of breath and cough.  

An April 2005 pre-deployment examination notes a history of childhood asthma, but there was no diagnosed lung condition noted on examination at that time.  

At an August 2007 VA examination, the Veteran reported that she had a constant cough while stationed in Kuwait, but it had since resolved as of January 2007.  The diagnosis was asthma, and the examiner referred to an August 2007 pulmonary function test (PFT) that showed a moderate obstructive defect with mild bronchodilator response.  VA outpatient treatment records show that the PFT was ordered in July 2007 for suspected COPD based on a smoking history of greater than 15 years.  The examiner did not provide a nexus opinion.  

In a lay statement submitted in August 2008, a fellow soldier explained that they served in barracks that had asbestos warning signs with broken and shattered asbestos tiles on the floor.  During their time in Kuwait, they were subjected to many unidentifiable odors coming from work/industrial areas where there was welding and other machine work.  The Veteran worked close to those areas.  

A September 2008 lay statement from another soldier who served with the Veteran in Kuwait in 2005 and 2006 noted that they were exposed to sand and diesel fumes in the air, the constant smell of latrine odor, and other unidentifiable odors.  The soldier also noted that the Veteran's office was in a tent in Zone 6 which was located within 500 feet of an industrial area where mechanics worked on transportation assets such as trucks, Humvees, tanks and other machinery.  

A September 2008 memorandum from a private pulmonologist, B.D., MD indicates that the Veteran has obstructive lung disease and that it was highly likely that her exposure to pulmonary irritants while serving in the Middle East was a significant factor causing her current pulmonary problems.  

In a September 2008 statement in support of claim, the Veteran reported that she was exposed to asbestos in the barracks during her mobilization training at Fort Polk.  She indicated that the barracks were from World War II and had asbestos warnings.  She also reported that she occasionally smoked cigarettes during her ten months in Kuwait, but claimed to have stopped smoking when she left Kuwait.  She reported that she continued coughing for 8 months or more following her return from Kuwait.  

In a statement received in December 2009, the Veteran clarified that she was not claiming service connection for asthma.  She specifically reported that she was claiming service connection for COPD because there was no evidence that she was diagnosed with COPD prior to her Kuwait service and she was exposed to asbestos, dust, fumes and other hazardous materials during her deployment in Kuwait.  

A November 2010 service treatment record reveals that the Veteran was nicotine dependent.  She was advised to abstain from smoking, but she declined to abstain at that time.  

A December 2010 mental health assessment notes that the Veteran is a tobacco user.  A March 2011 outpatient report notes that the Veteran is not a tobacco user.  

A November 2012 VA examination report notes that the Veteran reported exposure to environmental agents while in Kuwait and that her place of work was near a waste disposal.  She reportedly coughed for 8 months after deployment.  She reported to the examiner that she was not a smoker.  The examination and chest x-ray were normal and the Veteran had no chronic cough at the time of the examination.  She had a remote history of asthma and possible exposure to asbestos.  The examiner noted a history of an intermittent non-productive cough; wheezing (less than daily), dyspnea on moderate exertion, and asthma with acute attacks less than once per year.  The examiner found no evidence of abnormal breath sounds on examination.  There was no chest wall scarring and there were no conditions that may have been associated with pulmonary restrictive disease.  The diagnosis was "no diagnosis of COPD."

A December 2012 PFT indicated mild obstructive ventilatory defect with no significant response to bronchodilator.  A December 2012 PFT note indicates that the Veteran reported that she smokes one cigarette per day.  

In sum, it is unclear whether the Veteran actually has a diagnosis of COPD.  PFTs from August 2007 and December 2012 appear to show that the Veteran has an obstructive (versus a restrictive defect).  As such, it is unclear why the VA examiner in November 2012 indicated that the Veteran did not have a diagnosis of COPD.  

Thus, another examination is necessary to decide the claim.  Because there is a question as to the correct diagnosis of the Veteran's obstructive lung defect, another examination is necessary.  See 38 C.F.R. § 3.159.  The Veteran testified that she was not interested in any additional medical examinations; however, the claim for service connection cannot be decided based on the current record.  
Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  As the record shows that the Veteran applied for vocational rehabilitation benefits, the Veteran's vocational rehabilitation folder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Counseling, Evaluation and Rehabilitation folder.

2.  Schedule the Veteran for a VA respiratory examination to determine the current nature and likely etiology of any diagnosed pulmonary disability other than the pre-existing asthma, to include COPD and any other obstructive and/or restrictive lung disorder, including but not limited to asbestosis.  

The Veteran should be notified that a failure to report for a scheduled examination may result in the denial of her claim under the provisions of 38 C.F.R. § 3.655.  

The electronic record must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to identify any current pulmonary disability other than asthma.  Then, the examiner is requested to opine as to whether any such additional disability, at least as likely as not (50 percent probability or greater) had its onset during service or is related to service including exposure to asbestos and chemicals therein (including irritant exposure in Kuwait).  In so doing, the examiner should explain whether the Veteran's present symptoms are manifestations of an obstructive lung disorder/COPD, or whether they are manifestations of some other pulmonary/respiratory disorder separate and apart from the asthma, including whether they represent a restrictive disorder; and if so, whether it is at last as likely as not that the Veteran has a restrictive lung disorder as a result of claimed asbestos exposure during service.  

The examiner's attention is directed to the medical evidence summarized in the Remand regarding a history of smoking, PFT findings in August 2007 and December 2012, as well as a September 2008 medical opinion and the November 2012 finding of no diagnosis of COPD on examination.  

Importantly, the examiner's attention is directed to the Veteran's competent statements as to her description of symptoms during service in Kuwait and thereafter.  A complete rationale for all opinions proffered must be included in the report provided.  

3.  After conducting any further development deemed necessary, and ensuring that the examination report is complete, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


